Terminal Disclaimer
The terminal disclaimer filed on 11 February 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,810,624 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Accordingly, the double patenting rejections are withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As indicated in the final rejection (28 Jan 2022), the closest prior art found by Examiner is US 2017/0132663 (“High”). High teaches a vehicle having a display device on the exterior of the vehicle for presenting advertising and a communication device onboard to connect with user devices in the vicinity of the vehicle. However, High does not teach transmitting an advertising message to the user device based on the advertisement displayed external to the vehicle when the vehicle location matches the user device location as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEREDITH A LONG whose telephone number is (571)272-3196. The examiner can normally be reached Mon - Fri 9:30 - 6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 571-272-6702. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEREDITH A LONG/Primary Examiner, Art Unit 3688